403 S.E.2d 813 (1991)
261 Ga. 255
DAVIS
v.
The STATE.
No. S91A0392.
Supreme Court of Georgia.
May 13, 1991.
Walter Van Heiningen, Loftiss, Van Heiningen & Ward, Thomasville, for Davis.
H. Lamar Cole, Dist. Atty., Valdosta, James E. Hardy, Asst. Dist. Atty., Thomasville, Michael J. Bowers, Atty. Gen., Mary Beth Westmoreland, Sr., Asst. Atty. Gen., State Law Dept., Atlanta, for the State.
SMITH, Presiding Justice.
Appellant William Hope Davis shot Andrew Grant with a handgun. The appellant admitted the shooting to a witness, after which he exclaimed that if he saw Grant again that he would shoot him again. The shooting was apparently related to competition between the appellant and the victim for the affections of Debra Miles, who previously had lived with the victim. Medical *814 testimony indicated that the victim died of gunshot wounds, and ballistics testimony indicated that the bullets recovered from the victim's body were consistent with having been fired from the handgun recovered from the appellant. The appellant was found guilty of malice murder and sentenced to life imprisonment. He was also sentenced to a five-year term to be served concurrently for possession of a firearm during the commission of a crime. In a separate bench trial, he was found guilty and sentenced to a five-year term to be served concurrently for possession of a firearm by a convicted felon.[1] We affirm.
1. The appellant contends that the evidence is not sufficient to convict; therefore, his motion for a directed verdict of acquittal should have been granted. The appellant asserts that the victim had repeatedly harassed and threatened him and Debra Miles. The appellant further argues that the victim pulled a knife on him and that he fired in self-defense; however, no weapons were found in the victim's hands. The evidence supports the verdict of guilty as required by Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979), and the trial court did not err in failing to grant the appellant's motion for a directed verdict.
2. The trial court did not err in allowing the pre-autopsy photographs of the victim into evidence. Baty v. State, 257 Ga. 371, 359 S.E.2d 655 (1987).
Judgment affirmed.
All the Justices concur.
NOTES
[1]  The crimes were committed on June 17, 1990. The Thomas County jury returned its verdict of guilty on September 25, 1990. A motion for new trial was filed and denied on November 8, 1990. The notice of appeal was filed September 27, 1990 and amended October 1, 1990. The transcript of evidence was filed on December 13, 1990. The record was docketed in this Court on December 19, 1990. The case was submitted on February 2, 1991.